DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2020 has been entered.


Response to Amendments
Receipt of Applicant’s Amendment and amended Specification filed on 1 June 2020 are acknowledged and entered.
By this Amendment, the Applicant amended claims 18-21 and 24-25. Claims 15-28 remain pending in the application.   Claims 1-14 and 29-30 were canceled.

Response to Arguments
Specification Objections:  In light of the amended specification, the objections are withdrawn.
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejections are withdrawn.



In response to applicant's arguments that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  
Specifically:
- Applicant argues (pg 10, line 8) that Fujii fails to teach a “pre-filled pressure chamber”, and therefore fails to read upon Claim 24.  Applicant has not claimed a “pre-filled pressure chamber”, nor disclosed such in the specification.  Examiner additionally notes Claim 24 merely requires “a first pressure chamber at a first pressure” and a “second chamber at a second pressure”.  Therefore, the prior art reads upon the claim as the first and second pressure chambers inherently have a pressure (there is some pressure, even if at atmosphere).
- Applicant argues (pg 10, line 11) that “The advantage of the present invention is first of all that no electronics are needed to maintain the pressure. Secondly, placement is much faster because no connections for a pressure vessel are required.”  Applicant, however, has not claimed such, and specifically discloses “It has especially shown advantageous to operate the dosing valve by means of an electromagnetic valve or a servo-circuit.” in Specification, page 3, lines 13-14.
- Applicant argues (pg 9, line 11) that “no external connection is therefore required within the present invention to maintain a constant pressure in the second pressure chamber” Applicant has not claimed “no external connection”.


Applicant further argues (pg 10, line 9) that Fuji does not have a shut-off valve between the two pressure chambers.  Examiner disagrees, and refers to items 52/54 as shut-off valves capable of shutting off a connection.
Applicant further argues that the introduction of the negative limitation that "no physical pump is employed during dosing" to Claim 24 places the claim in condition for allowance.  Examiner traverses, as Fujii neither discloses nor requires a pump for the invention.
In light of the above, the rejections of the Claims 15-28, under USC § 102 and 103 are upheld.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 24, 25, and 27-28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fujii (US Patent 5,435,462, hereinafter known as “Fujii”).

Regarding Claim 24, Fujii discloses a device comprising at least one stock package (Item 10) with a color paste, said stock package comprising an output (Item 24) for dosing there through the color paste, characterized in that the stock package comprises: a first pressure chamber (Item 50) at a first pressure; a second pressure chamber (see Examiner's annotation in the Figure) at a second pressure which is lower than said first pressure, which chambers are in contact with each other by means of a shut-off valve (Items 52, 54, 56 and Column 3, lines 28-35) in order to keep a mutual pressure difference substantially constant; and a storage chamber (Item 28) which comprises the color paste, said storage chamber being in pressure contact with the second pressure chamber (Items 58 and 60) and being in sealable connection with the output by means of a dosing valve (Item 44 and Column 3, lines 35-43) for dosing the color paste when opening the dosing valve (Items 16, 18, 20, 22, 24, and Column 2, lines 63-67 and Column 3, lines 28-48), with the provision that the pressure in the storage chamber is higher than the pressure outside the stock package, and wherein no physical pump is employed during dosing (Fujii neither discloses nor requires a pump for operation).

Further regarding Claim 24,  Examiner notes that apparatus Claim 24 contains the preamble ““a device for applying the method according to claim 15”, which is a method claim.  Since Fujii as demonstrated above is capable of applying the method claimed in Claim 15, Claim 24 is rejected under USC 102, even though the method of Claim 15 is rejected under USC 103.  Examiner further notes that as Claim 24 is an Apparatus claim, the color paste is not given patentable weight, see MPEP 2115.  


    PNG
    media_image1.png
    874
    647
    media_image1.png
    Greyscale

Regarding Claim 25, Fujii discloses a device, wherein the device comprises at least two stock packages (Items 10, 28 and 28a and Column 3, line 51 - Column 4, line 4), wherein a first stock package comprises 

Regarding Claim 27, Fujii discloses a device, wherein each stock package comprises its own dosing valve (Item 44).  
Regarding Claim 28, Fujii, discloses a device, wherein the device further comprises a control device for controlling the dosing valve (Items 16, 18 and Column 2, lines 63-67).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, in view of Uezawa (US Patent Application Publication 2010/0225718, herein after known as “Uezawa”).
Regarding Claim 15,  Fujii discloses a method for dosing a color paste, comprising the step of removing from a stock package (Figure, Item 10) and entering into a container a pre-determined amount of color paste, said stock package comprising an output (Item 24) for the dosing of said color paste, wherein the method further comprises the step of using a stock package with: a first pressure chamber (Item 50) at a first pressure; a second pressure chamber (see Examiner's annotation, lower right hand area in Figure) at a second pressure which is lower than the first pressure, which chambers are in contact with each other by means of a shut-off valve (Items 52 and 54) in order to keep a mutual pressure difference substantially constant (Column 3, lines 28-35); and a storage chamber (Item 28, an additional, optional 2nd storage chamber is provided at Item 28a, and Column 3, lines 3-5 and lines 44-49) which comprises the color paste, said storage chamber being in pressure contact (Items 58, 60) with the second pressure chamber and being in sealable connection with the output by means of a dosing valve for dosing the color paste when opening the dosing valve, with the proviso that the pressure in the 
Further Regarding Claim 15, per Fujii, “The second or top body section of the cylindrical case includes an opening adapted receive a tube through which pressurized air is supplied from a pressurized air source. The pressurized air supplied to the storage case acts upon a movable end wall at a second end of the liquid cartridge, opposite the first end, thereby moving the end wall of the liquid cartridge toward the hub at the first end and forcing liquid from the cartridge under pressure to the dispensing gun (Column 2, lines 23-33).”  This equates to a “substantially constant mutual pressure difference” between the first and second pressure chambers, as well as ensuring that the “pressure in the storage chamber is higher than the pressure outside the stock package”, as claimed by Applicant.
Further regarding Claim 15, although Fujii discloses cartridges containing “adhesives, sealants, etc”, and even “paints” (Fujii Column 1, lines 11-14), Fuji does not specifically mention a cartridge containing color paste.  To clarify the record on whether color paste and other liquids can be contained in a cartridge as taught by Fujii, Uezawa teaches “various liquid ejecting apparatuses having a liquid ejecting head or the like that discharges fine droplets”, to include color paste (para 85).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the teachings of Uezawa for the apparatus and method of Fujii, for the purpose of having the ability and method to dispense any liquid packaged in cartridge form, to include color paste.

Regarding Claim 16, Fujii, as modified by Uezawa above, discloses a method for dosing a color paste, wherein the second pressure chamber is separated from the storage chamber by means of movable wall (Item 58) in the stock package.

Regarding Claim 17, Fujii, as modified by Uezawa above discloses a method for dosing a color paste, wherein the method further comprises the step of operating the dosing valve by means of an electromagnetic valve or a servo-circuit (Item 16 and Column 2, lines 63-64).

Regarding Claim 23, Fujii, as modified by Uezawa above discloses a method for dosing a color paste, wherein in a first step a first material is dosed into a container and in a second step the color paste is dosed into the container (Item 28a and Column 3, line 51 to Column 4, Line 4, wherein a second storage chambers containing a second material can be added to the apparatus

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, as modified by Uezawa above, and in further view of Ohmi (US Patent 6,394,415, herein after known as “Ohmi”).

Regarding Claims 18-21,  Fujii, as modified by Uezawa above is silent on dosing valve response times with regards to Claims 18-21.  Ohmi, however, teaches a method wherein the operation of the dosing valve has a minimum response time of less than 0.4, 0.3, 0.2, and 0.1 sec (Figure 1, Figure 11, Column 1, lines 11-22, and Column 15, lines 19-45).



    PNG
    media_image2.png
    800
    593
    media_image2.png
    Greyscale



Further Regarding Claims 18-21, per Ohmi, “as shown in FIG. 11, control unit 27 sets the exciting current I to a maximum value during the startup of the valve opening operation (approximately 10 msec), and 
	The advantages of Ohmi’s teachings include gaining stable fluid flow in a miniaturized valving system, with minimum gas counterflow.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ohmi’s teachings to Fujii’s, as modified by Uezawa above disclosures in order to gain the advantages of stable fluid flow, miniaturized valving, and minimum gas counterflow.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii  as modified by Uezawa above, and in further view of Py (US Patent Application Publication 2014/0311617, herein after known as “Py”).

Regarding Claim 22, Fujii, as modified by Uezawa above is silent on a method wherein the dosing valve comprises a needle valve.  Py, however, teaches a method wherein the dosing valve comprises a needle valve (Fig 15A, Item 60, and Fig 20, Item 304, and Para 153).

    PNG
    media_image3.png
    886
    679
    media_image3.png
    Greyscale


.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Py.
Regarding Claim 26, Fujii is silent on a device, wherein the device comprises at least two stock packages, wherein a first stock package comprises a color paste and a second stock package comprises a base for the production of a paint, coating or lacquer.
Py, however, teaches a device, wherein the device comprises at least two stock packages (Fig 24, Items 440, 451, 442, 404), wherein a first stock package comprises a color paste and a second stock package comprises a base for the production of a paint, coating or lacquer (para 184, wherein the apparatus can be configured to receive fluid from multiple substance supplies, and each substance supply can be connected to a different filling device)
The advantage of Py’s teachings include the ability to operate two or more filling devices which will allowing the subsequent mixing of substances within a container.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Pys teachings to Fujii’s disclosures in order to gain the advantages of two or more filling devices and subsequent mixing within a container.
 Further regarding Claim 26, since Claim 26 is an Apparatus claim, the material "color paste" and "a base for the production of a paint, coating or lacquer" are not given patentable weight, see MPEP 2115.  Fujii as modified by Py above is capable of dosing a color paste, a base for the production of a paint, and coating or lacquer into a container.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-	Harris (US Patent 2,672,272, herein after known as “Harris”) discloses an apparatus for dosing containers with featuring multiple treatment stations.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-


/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/JESSICA CAHILL/       Primary Examiner, Art Unit 3753